USCA4 Appeal: 22-1732      Doc: 11         Filed: 09/01/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1732


        In re: KRISTOPHER OWEN DANIELS,

                            Petitioner.



                        On Petition for Writ of Mandamus. (7:14-cr-00105-FL-1)


        Submitted: August 29, 2022                                   Decided: September 1, 2022


        Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Kristopher Owen Daniels, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1732         Doc: 11        Filed: 09/01/2022      Pg: 2 of 2




        PER CURIAM:

               Kristopher Owen Daniels petitions for a writ of mandamus, alleging that the district

        court has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from

        this court directing the district court to act. Our review of the district court’s docket reveals

        that the district court denied Daniels’ § 2255 motion on November 8, 2019. Accordingly,

        because the district court has decided Daniels’ case, we deny the mandamus petition as

        moot. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  PETITION DENIED




                                                       2